                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT
                                   7                            NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9     MICHAEL A. LOCKHART,                           Case No. 19-cv-04055-WHO (PR)

                                  10
                                                       Plaintiff,
                                                                                        ORDER OF DISMISSAL
                                  11
                                                v.

                                  12     ALAMEDA COUNTY COURT, et al.,
Northern District of California
 United States District Court




                                  13
                                                       Defendants.

                                  14

                                  15          Plaintiff Lockhart sent a letter to the Court complaining about several matters.
                                  16   Because a letter cannot initiate a legal action, the Court sent a Clerk’s Notice advising him
                                  17   to file a complaint on the proper form by August 22, 2019. Plaintiff has failed to comply
                                  18   with the Clerk’s Notice. Accordingly, the action is DISMISSED (without prejudice) for
                                  19   failing to comply with the Clerk’s Notice and for failing to prosecute, see Federal Rule of
                                  20   Civil Procedure 41(b).
                                  21          Because this dismissal is without prejudice, plaintiff may move to reopen. Any
                                  22   such motion must contain a complaint on this Court’s form.
                                  23          The Clerk shall enter judgment in favor of defendants and close the file.
                                  24          IT IS SO ORDERED.
                                  25   Dated: September 4, 2019
                                                                                        _________________________
                                  26
                                                                                        WILLIAM H. ORRICK
                                  27                                                    United States District Judge
                                  28
